NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GLORIA ELIZABETH TEJADA,                        No.    10-73628

                Petitioner,                     Agency No. A095-880-372

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Gloria Elizabeth Tejada, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) decision denying her application for asylum,

and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
grant the petition for review and remand.

       As to the timeliness of Tejada’s asylum application, the BIA did not

consider Tejada’s contention based on her inclusion in her mother’s asylum

application. See 8 C.F.R. § 1208.4(a)(5); Sagaydak v. Gonzales, 405 F.3d 1035,

1040 (9th Cir. 2005) (“[T]he BIA is not free to ignore arguments raised by a

petitioner.”).

       Further, in denying Tejada’s asylum and withholding of removal claims, the

BIA found Tejada failed to establish a nexus to a protected ground. However,

when the IJ and BIA issued their decisions in this case, they did not have the

benefit of this court’s decisions in Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th

Cir. 2013) (en banc), Cordoba v. Holder, 726 F.3d 1106 (9th Cir. 2013), Pirir-Boc

v. Holder, 750 F.3d 1077 (9th Cir. 2014), and Reyes v. Lynch, 842 F.3d 1125 (9th

Cir. 2016), or the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227

(BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014).

       Thus, we remand Tejada’s asylum and withholding of removal claims to

determine the impact, if any, of these decisions, and this court’s decision in

Perdomo v. Holder, 611 F.3d 662 (9th Cir. 2009). See INS v. Ventura, 537 U.S.

12, 16-18 (2002) (per curiam). On remand, the BIA should also address Tejada’s

contention regarding her reasons for not filing a timely asylum application.

       PETITION FOR REVIEW GRANTED; REMANDED.


                                            2                                    10-73628